

ANTHRACITE CAPITAL, INC.
 
RESALE REGISTRATION RIGHTS AGREEMENT
 
RESALE REGISTRATION RIGHTS AGREEMENT, dated as of April 4, 2008, between
Anthracite Capital, Inc., a Maryland corporation (together with any successor
entity, herein referred to as the “Company”), and RECP IV Cite CMBS Equity,
L.P., a Delaware limited partnership and subsidiary of DLJ Real Estate Capital
Partners IV, L.P. (“RECP”), as the purchaser (the “Purchaser”) under the
Purchase Agreement (as defined below).
 
Pursuant to the Securities Purchase Agreement by and between the Company and the
Purchaser, dated as of April 4, 2008 (the “Purchase Agreement”), the Company
will sell to the Purchaser: (i) 23,375 shares of the Company’s 12% Series E-1
Cumulative Redeemable Convertible Preferred Stock (together with any preferred
stock issued in replacement thereof or otherwise with respect thereto in
accordance with the terms thereof, the “Series E-1 Preferred Shares”) having the
rights, preferences and privileges to be set forth in the Articles Supplementary
to the charter of the Company (the “Series E-1 Articles Supplementary”), (ii)
23,375 shares of the Company’s 12% Series E-2 Cumulative Redeemable Convertible
Preferred Stock (together with any preferred stock issued in replacement thereof
or otherwise with respect thereto in accordance with the terms thereof, the
“Series E-2 Preferred Shares”) having the rights, preferences and privileges to
be set forth in the Articles Supplementary to the charter of the Company (the
“Series E-2 Articles Supplementary”), (iii) 23,375 shares of the Company’s 12%
Series E-3 Cumulative Redeemable Convertible Preferred Stock (together with any
preferred stock issued in replacement thereof or otherwise with respect thereto
in accordance with the terms thereof, the “Series E-3 Preferred Shares” and,
together with the Series E-1 Preferred Shares and the Series E-2 Preferred
Shares, the “Preferred Shares”), having the rights, preferences and privileges
to be set forth in the Articles Supplementary to the charter of the Company (the
“Series E-3 Articles Supplementary” and, together with the Series E-1 Articles
Supplementary and the Series E-2 Articles Supplementary, the “Articles
Supplementary”) and (iv) 3,494,021 shares (the “Common Shares” and, together
with the Preferred Shares, the “Shares”) of the Company’s common stock, $0.001
par value per share (“Common Stock”). The Preferred Shares will be convertible,
subject to the terms thereof, into shares of Common Stock. To induce the Buyer
to purchase the Shares, the Company has agreed to provide the registration
rights set forth in this Agreement pursuant to Section 6(A) of the Purchase
Agreement.
 
The parties hereby agree as follows:
 
1. Definitions. Capitalized terms used in this Agreement without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following capitalized terms shall have the following
meanings:
 

--------------------------------------------------------------------------------


 
“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
 
“Agreement”: This Resale Registration Rights Agreement.
 
“Amendment Effectiveness Deadline Date”: has the meaning set forth in Section
2(f) hereof.
 
“Articles Supplementary”: has the meaning set forth in the preamble hereto.
 
“Blue Sky Application”: has the meaning set forth in Section 6(a)(i) hereof.
 
“Business Day”: has the meaning set forth in the Articles Supplementary.
 
“Closing Date”: April 4, 2008.
 
“Commission”: U.S. Securities and Exchange Commission.
 
“Common Shares”: has the meaning set forth in the preamble hereto.
 
“Common Stock”: has the meaning set forth in the preamble hereto.
 
“Company”: has the meaning set forth in the preamble hereto.
 
“Effectiveness Date”: has the meaning set forth in Section 2(a)(ii) hereof.
 
“Effectiveness Period”: has the meaning set forth in Section 2(a)(iii) hereof.
 
“Effectiveness Target Date”: has the meaning set forth in Section 2(a)(ii)
hereof.
 
“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market.
 
“Exchange Act”: Securities Exchange Act of 1934, as amended.
 
“Excluded Events”: If the Company is engaged in a material merger, acquisition
or sale and the Board of Directors determines in good faith, by appropriate
resolutions, that, as a result of such activity, (i) it would be materially
detrimental to the Company (other than as relating solely to the price of the
Common Stock) to maintain a Registration Statement at such time or (ii) it is in
the best interests of the Company to suspend sales under such Registration
Statement at such time.
 

--------------------------------------------------------------------------------


 
“FINRA”: Financial Industry Regulatory Authority, Inc. (successor to the
National Association of Securities Dealers, Inc.).
 
“Free Writing Prospectus”: A free writing prospectus, as defined in Rule 405
under the Securities Act.
 
“Holder”: The Purchaser so long as it owns any Transfer Restricted Securities
and any Person who holds or beneficially owns any Transfer Restricted Securities
as a permitted transferee of the Purchaser or another permitted transferee.
 
“Indemnified Holder”: has the meaning set forth in Section 6(a) hereof.
 
“Issuer Free Writing Prospectus”: An issuer free writing prospectus, as defined
in Rule 433 under the Securities Act.
 
“Losses”: has the meaning set forth in Section 6(a) hereof.
 
“Majority of Holders”: Holders holding over 50% of the Common Shares and the
shares of Common Stock issued or issuable upon conversion of the Preferred
Shares.
 
“Managing Underwriter”: The investment banker or investment bankers and manager
or managers that administer an underwritten offering, if any, conducted pursuant
to Section 8 hereof.
 
“Notice and Questionnaire” means a written notice executed by the respective
Holder and delivered to the Company containing substantially the information
called for by the Selling Securityholder Notice and Questionnaire attached as
Appendix A to this Agreement.
 
“Notice Holder”: On any date, any Holder of Transfer Restricted Securities that
has properly delivered a fully completed Notice and Questionnaire to the Company
on or prior to such date.
 
“Permitted Free Writing Prospectus”: has the meaning set forth in Section 9(a)
hereof.
 
“Person”: An individual, partnership, corporation, company, unincorporated
organization, trust, joint venture or a government or agency or political
subdivision thereof.
 
“Preferred Shares”: has the meaning set forth in the preamble hereto.
 

--------------------------------------------------------------------------------


 
“Prospectus”: The prospectus included in a Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.
 
“Purchase Agreement”: has the meaning set forth in the preamble hereto.
 
“Purchaser”: has the meaning set forth in the preamble hereto.
 
“Record Holder”: With respect to any Registration Penalties Payment Date, each
Person who is a registered holder of the Transfer Restricted Securities at the
close of business on the Business Day before the relevant Penalties Payment
Date.
 
“RECP”: has the meaning set forth in the preamble hereto.
 
“Registration Default”: has the meaning set forth in Section 3(a) hereof.
 
“Registration Penalties”: has the meaning set forth in Section 3(a) hereof.
 
“Registration Penalties Payment Date”: Each February 1, May1, August 1 and
November 1, if applicable.
 
“Securities Act”: Securities Act of 1933, as amended.
 
“Series E-1 Articles Supplementary”: has the meaning set forth in the preamble
hereto.
 
“Series E-2 Articles Supplementary”: has the meaning set forth in the preamble
hereto.
 
“Series E-3 Articles Supplementary”: has the meaning set forth in the preamble
hereto.
 
“Series E-1 Preferred Shares”: has the meaning set forth in the preamble hereto.
 
“Series E-2 Preferred Shares”: has the meaning set forth in the preamble hereto.
 
“Series E-3 Preferred Shares”: has the meaning set forth in the preamble hereto.
 
“Shares”: has the meaning set forth in the preamble hereto.
 
“Shelf Filing Deadline”: has the meaning set forth in Section 2(a)(i) hereof.
 

--------------------------------------------------------------------------------


 
“Shelf Registration Statement”: has the meaning set forth in Section 2(a)(i)
hereof.
 
“Suspension Notice”: has the meaning set forth in Section 4(c) hereof.
 
“Suspension Period”: has the meaning set forth in Section 4(b)(ii) hereof.
 
“Transfer Restricted Securities”: Each (i) Preferred Share, (ii) Common Share,
(iii) share of Common Stock which may be issued or distributed to a holder of
Preferred Shares by way of conversion of such holder’s Preferred Shares in
accordance with the Articles Supplementary and (iv) any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing clauses (i) thru (iii), in each
case until the earliest of:
 
(i) the date on which such Preferred Share or such share of Common Stock has
been effectively registered under the Securities Act and disposed of in
accordance with the Shelf Registration Statement;
 
(ii) the date on which such Preferred Share or such share of Common Stock is
eligible to be sold to the public without volume limitations pursuant to Rule
144 (or any other similar provision then in force) under the Securities Act or
may otherwise be freely traded;
 
(iii) the date on which such Preferred Share or such share of Common Stock
ceases to be outstanding (whether as a result of redemption, repurchase and
cancellation, conversion or otherwise); or
 
(iv) the date on which such Preferred Share or such share of Common Stock has
otherwise been transferred and a new Preferred Share or share of Common Stock
not subject to transfer restrictions under the Securities Act has been delivered
by or on behalf of the Company in accordance with the Articles Supplementary.
 
“underwriter”: Any underwriter of Transfer Restricted Securities in connection
with an offering thereof under the Shelf Registration Statement.
 
“Underwritten Registration”: A registration in which Transfer Restricted
Securities of the Company are sold to an underwriter for reoffering to the
public.
 
Unless the context otherwise requires, the singular includes the plural, and
words in the plural include the singular.
 

--------------------------------------------------------------------------------


 
2. Shelf Registration.
 
(a) The Company shall:
 
(i) use its reasonable best efforts as promptly as possible, and in any event on
or prior to the date which is 60 days after the Closing Date) (the “Shelf Filing
Deadline”), cause to be filed, or otherwise designate an existing filing with
the Commission as, a registration statement pursuant to Rule 415 under the
Securities Act or any similar rule that may be adopted by the Commission (the
“Shelf Registration Statement”), which Shelf Registration Statement shall
provide for the registration and resales, on a continuous or delayed basis, of
all Transfer Restricted Securities subject to the terms and conditions hereof;
 
(ii) use reasonable best efforts to cause the Shelf Registration Statement to
become effective under the Securities Act, or otherwise make available for use
by Holders a previously filed effective Shelf Registration Statement, as
promptly as possible after the filing thereof but in any event not later than
120 days after the date hereof (the “Effectiveness Target Date”, and the date of
such effectiveness or availability, the “Effectiveness Date”); provided that,
upon notification by the SEC that a Shelf Registration Statement will not be
reviewed or is no longer subject to further review and comments, the Company
shall request acceleration of such Shelf Registration Statement within five (5)
Business Days after receipt of such notice and request that it become effective
on 4:00 p.m. New York City time on the Effectiveness Date and file a prospectus
supplement for any Shelf Registration Statement, whether or not required under
Rule 424 (or otherwise), by 9:00 a.m. New York City time the day after the
Effectiveness Date; and
 
(iii) use reasonable best efforts to keep the Shelf Registration Statement
continuously effective, supplemented and amended as required by the Securities
Act and by the provisions of Section 4(b) hereof to the extent necessary to
ensure that (A) it is available for resales by the Holders of Transfer
Restricted Securities entitled, subject to the terms and conditions hereof, to
the benefit of this Agreement and (B) conforms with the requirements of this
Agreement and the Securities Act and the rules and regulations of the Commission
promulgated thereunder as announced from time to time, for a period (the
“Effectiveness Period”) from the date the Shelf Registration Statement becomes
effective until the date that the Shares and the shares of Common Stock issuable
upon exchange thereof or in connection therewith have ceased to be Transfer
Restricted Securities.
 

--------------------------------------------------------------------------------


 
(b) The Company shall notify the Holders promptly (and in any event within two
Business Days) after receiving notification from the SEC that the Shelf
Registration Statement has been declared effective.
 
(c) The Company shall promptly mail or otherwise provide the Notice and
Questionnaire to the Holders.
 
(d) If the Shelf Registration Statement ceases to be effective for any reason at
any time during the Effectiveness Period (other than because all Transfer
Restricted Securities registered thereunder shall have been resold pursuant
thereto or shall have otherwise ceased to be Transfer Restricted Securities),
the Company shall use reasonable best efforts to obtain the prompt withdrawal of
any order suspending the effectiveness thereof or file or designate a subsequent
Shelf Registration Statement covering all of the securities that as of the date
of such filing or designation are Transfer Restricted Securities. If such a
subsequent Shelf Registration Statement is filed or designated (and is not
already effective), the Company shall use reasonable efforts to cause the
subsequent Shelf Registration Statement to become effective as promptly as is
practicable after such filing or designation and to keep such subsequent Shelf
Registration Statement continuously effective until the end of the Effectiveness
Period.
 
(e) The Company shall use reasonable best efforts to supplement and amend the
Shelf Registration Statement if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement, if required by the Securities Act or as reasonable
requested by the Majority of Holders.
 
(f) The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, and any Issuer
Free Writing Prospectus, as of the date thereof, (i) to comply in all material
respects with the applicable requirements of the Securities Act, and (ii) not to
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein (in the case of the Prospectus and any Issuer Free Writing Prospectus,
in light of the circumstances under which they were made) not misleading.
 
(g) Each Holder agrees that if such Holder wishes to sell Transfer Restricted
Securities pursuant to a Shelf Registration Statement and related Prospectus, it
will do so only in accordance with the terms and conditions of this Agreement.
Each Holder wishing to sell Transfer Restricted Securities pursuant to a Shelf
Registration Statement and related Prospectus from and after the Effectiveness
Date agrees to deliver a Notice and Questionnaire to the Company at least 5
Business Days prior to any intended distribution of Transfer Restricted
Securities under the Shelf Registration Statement; provided that, such Holder
shall not be required to deliver such a Notice and Questionnaire if it would
have no material changes from the Notice and Questionnaire most recently
delivered by such Holder. From and after the Effectiveness Date, the Company
shall, as promptly as practicable after the date a Notice and Questionnaire is
delivered to it:
 

--------------------------------------------------------------------------------


 
(i) if required by applicable law, file with the SEC a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
law, file a supplement to the related Prospectus or a supplement or amendment to
any document incorporated therein by reference or file any other required
document so that the Holder delivering such Notice and Questionnaire is named as
a selling securityholder in the Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of the Transfer Restricted Securities in accordance with
applicable law and, if the Company shall file a post-effective amendment to the
Shelf Registration Statement, use reasonable best efforts to cause such
post-effective amendment to become effective under the Securities Act as
promptly as is practicable, but in any event by the date (the “Amendment
Effectiveness Deadline Date”) that is 45 days after the date such post-effective
amendment is required by this clause to be filed;
 
(ii) provide such Holder a copy of each document filed pursuant to Section
2(f)(i); and
 
(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(f)(i);
 
provided that if such Notice and Questionnaire is delivered during a Suspension
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Suspension Period in accordance with Section
4(b); provided, however, that if a post-effective amendment to the Shelf
Registration Statement is required, the Company will not be obligated to file
more than one such amendment for all such Holders during any fiscal quarter
unless the amount of the Transfer Restricted Securities to be included in such
amendment is more than $5 million. Notwithstanding the preceding sentence, the
Company will not be obligated to file more than two such supplements to the
related Prospectus during any fiscal quarter. Notwithstanding anything contained
herein to the contrary, (i) the Company shall be under no obligation to name any
Holder that is not a Notice Holder as a selling securityholder in any
Registration Statement or related Prospectus and (ii) the Amendment
Effectiveness Deadline Date shall be extended by up to 10 Business Days from the
Expiration of a Suspension Period (and the Company shall incur no obligation to
pay Registration Penalties during such extension) if such Suspension Period
shall be in effect on the Amendment Effectiveness Deadline Date.
 

--------------------------------------------------------------------------------


 
(h) The Company shall not, from the date hereof until the Effectiveness Date,
prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than any registration statement or post-effective
amendment to a registration statement (or supplement thereto) relating to (i)
the Company’s employee benefit plans registered on Form S-8 and (ii) the
Company's registration statements on Form S-3 (Registration Nos. 333-69848 and
333-149915).
 
3. Registration Penalties.
 
(a) If:
 
(i) the Shelf Registration Statement is not filed, or on file, with the
Commission prior to or on the Shelf Filing Deadline;
 
(ii) the Shelf Registration Statement has not become effective, or a previously
effective Shelf Registration Statement has not been made available, prior to or
on the Effectiveness Target Date;
 
(iii) the Company has failed to perform its obligations set forth in Section
2(g) within the time periods required therein;
 
(iv) any post-effective amendment to a Shelf Registration filed pursuant to
Section 2(g)(i) has not become effective under the Securities Act on or prior to
the Amendment Effectiveness Deadline Date;
 
(v) except as provided in Section 4(b)(ii) hereof, the Shelf Registration
Statement is filed and has become effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable by the
Holders for its intended purpose for more than 10 Business Days (whether or not
consecutive);
 
(vi) except as a result of the Excluded Events, the Common Stock is not listed
or quoted, or is suspended from trading, on an Eligible Market for a period of
three Business Days (which need not be consecutive Business Days) during the
Effectiveness Period;
 

--------------------------------------------------------------------------------


 
(vii) during the Effectiveness Period, except as a result of the Excluded
Events, the Company fails to have any Shares listed or quoted on an Eligible
Market; or
 
(viii) Suspension Periods (as defined below) exceed an aggregate of 60 days in
any 360-day period;
 
(each such event referred to in foregoing clauses (i) through (viii), a
“Registration Default”), the Company hereby agrees to pay to each Holder cash
penalties (the “Registration Penalties”) with respect to their Transfer
Restricted Securities from and including the day following the Registration
Default to but excluding the earlier of (1) the day on which the Registration
Default has been cured and (2) the date the Shelf Registration Statement is no
longer required to be kept effective, at the rate of (x) 0.25% per annum of the
aggregate purchase price of the Shares held by such Holder to and including the
ninetieth day following such Registration Default and (y) 0.50% per annum of the
aggregate purchase price of the Shares held by such Holder from and including
the ninety-first day following such Registration Default. For the purposes of
this Section 3, the purchase price for each share of Preferred Stock shall be
$1,000 per share and the purchase price for each share of Common Stock shall be
$6.69 per share. The Registration Penalties shall only be deemed to be penalties
and not liquidated damages and shall be in addition to any other rights and
remedies the Holders may have with respect to a Registration Default.
 
(b) All accrued Registration Penalties shall be paid in arrears to Record
Holders by the Company on each Registration Penatlies Payment Date. Upon the
cure of all Registration Defaults relating to any particular Transfer Restricted
Security, the accrual of applicable Registration Penalties will cease.
 
All obligations of the Company set forth in this Section 3 that are outstanding
with respect to any Transfer Restricted Security at the time such security
ceases to be a Transfer Restricted Security shall survive until such time as all
such obligations with respect to such Transfer Restricted Security shall have
been satisfied in full.
 
4. Registration Procedures.
 
(a) In connection with the Shelf Registration Statement, the Company shall
comply with all the provisions of Section 4(b) hereof and shall use reasonable
best efforts to effect such registration to permit the sale of the Transfer
Restricted Securities, and pursuant thereto, shall as expeditiously as possible
prepare and file with the Commission a Shelf Registration Statement relating to
the registration on any appropriate form under the Securities Act, or otherwise
make available for use by Holders a previously filed Shelf Registration
Statement.
 

--------------------------------------------------------------------------------


 
(b) In connection with the Shelf Registration Statement and any Prospectus
required by this Agreement to permit the sale or resale of Transfer Restricted
Securities, the Company shall:
 
(i) Subject to any notice by the Company in accordance with this Section 4(b) of
the existence of any fact or event of the kind described in Section 4(b)(iv)(D),
use reasonable best efforts to keep the Shelf Registration Statement
continuously effective during the Effectiveness Period; upon the occurrence of
any event that would cause the Shelf Registration Statement or the Prospectus
contained therein (A) to contain a material misstatement or omission or (B) not
to be effective and usable for resale of Transfer Restricted Securities during
the Effectiveness Period, the Company shall file promptly a post-effective
amendment to the Shelf Registration Statement or an amendment or supplement to
the related Prospectus or file any other required document, in the case of
clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), use reasonable best efforts to cause any such
amendment to become effective and the Shelf Registration Statement and the
related Prospectus to become usable for their intended purposes as soon as
practicable thereafter;
 
(ii) Notwithstanding Section 4(b)(i) hereof, the Company may suspend the
effectiveness of the Shelf Registration Statement (each such period, a
“Suspension Period”):
 
(x) if an event occurs and is continuing as a result of which the Shelf
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein would, in the Company’s judgment,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and
 
(y) upon the occurrence of an Excluded Event.
 
Upon the occurrence of any event described in clauses (x) and (y) of this
Section 4(b)(ii), the Company shall give notice to the Holders that the
availability of the Shelf Registration is suspended and, upon actual receipt of
any such notice, each Holder agrees not to sell any Transfer Restricted
Securities pursuant to the Shelf Registration until such Holder’s receipt of
copies of the supplemented or amended Prospectus provided for in Section 4(b)
hereof. The Suspension Period shall not exceed 30 days at a time or an aggregate
of 60 days in any 360-day period. The Company shall not be required to specify
in the written notice to the Holders the nature of the event giving rise to the
Suspension Period.
 

--------------------------------------------------------------------------------


 
(iii) Prepare and file with the Commission such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary to keep the
Shelf Registration Statement effective during the Effectiveness Period; cause
the Prospectus to be supplemented by any required Prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 under the Securities Act, and
to comply fully with the applicable provisions of Rule 424 under the Securities
Act in a timely manner; and comply with the provisions of the Securities Act
with respect to the disposition of all Transfer Restricted Securities covered by
the Shelf Registration Statement during the applicable period in accordance with
the intended method or methods of distribution by the sellers thereof set forth
or to be set forth in the Shelf Registration Statement or supplement to the
Prospectus;
 
(iv) Advise the selling Holders promptly and, if requested by such selling
Holders, to confirm such advice in writing (which notice pursuant to clauses (B)
through (E) below shall be accompanied by an instruction to suspend the use of
the Prospectus until the Company shall have remedied the basis for such
suspension):
 
(A) when the Prospectus, any Prospectus supplement, any post-effective amendment
or any Issuer Free Writing Prospectus has been filed, and, with respect to the
Shelf Registration Statement or any post-effective amendment thereto, when the
same has become effective,
 
(B) of any request by the Commission for amendments or supplements to the Shelf
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus or
for additional information relating thereto,
 
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
any notice that would prevent its use, or of the suspension by any state
securities commission of the qualification of the Transfer Restricted Securities
for offering or sale in any jurisdiction, or the threatening or initiation of
any proceeding for any of the preceding purposes,
 

--------------------------------------------------------------------------------


 
(D) of the existence of any fact or the happening of any event, during the
Effectiveness Period, that makes any statement of a material fact made in the
Shelf Registration Statement, the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Shelf Registration
Statement or the Prospectus in order to make the statements therein (in the case
of the Prospectus, in the light of the circumstances under which they were made)
not misleading, or
 
(E) when any Issuer Free Writing Prospectus includes information that may
conflict with the information contained in the Registration Statement.
 
(v) If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement or any notice that would
prevent its use, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
Blue Sky laws, the Company shall use reasonable best efforts promptly to obtain
the withdrawal or lifting of such order at the earliest possible time,
including, if necessary, by filing an amendment to the Shelf Registration
Statement or a new Shelf Registration Statement and using reasonable best
efforts to have such amendment or new Shelf Registration Statement declared
effective, and will provide to each Holder who is named in the Shelf
Registration Statement prompt notice of the withdrawal of any such order or of
the filing or effectiveness of any such amendment or new registration statement;
 
(vi) Make available at reasonable times for inspection by one or more
representatives of the selling Holders, designated in writing by a Majority of
Holders whose Transfer Restricted Securities are included in the Shelf
Registration Statement, and any attorney or accountant retained by such selling
Holders and any underwriter participating in any disposition pursuant to the
Shelf Registration Statement, all financial and other records, pertinent
corporate documents and properties of the Company as shall be reasonable
necessary to enable them to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act, and cause the Company’s officers,
directors, managers and employees to supply all information reasonable requested
by any such representative or representatives of the selling Holders, attorney
or accountant in connection therewith;
 

--------------------------------------------------------------------------------


 
(vii) If requested by any selling Holders or the Representatives, promptly
incorporate in the Shelf Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders may reasonable request to have included therein, including,
without limitation, information relating to the “Plan of Distribution” of the
Transfer Restricted Securities;
 
(viii) Deliver to each selling Holder, without charge, as many copies of the
Prospectus (including each preliminary Prospectus) and any amendment or
supplement thereto, and any Issuer Free Writing Prospectus, as such Persons
reasonable may request; subject to Section 4(b)(ii) and subject to any notice by
the Company in accordance with this Section 4(b) of the existence of any fact or
event of the kind described in Section 4(b)(iv)(B) through (E), the Company
hereby consents to the use of such Prospectus and any such amendment or
supplement thereto, and any such Issuer Free Writing Prospectus, by each of the
selling Holders in connection with the offering and the sale of the Transfer
Restricted Securities covered by the Prospectus or any amendment or supplement
thereto;
 
(ix) Before any public offering of Transfer Restricted Securities, cooperate
with the selling Holders and their counsel in connection with the registration
and qualification of the Transfer Restricted Securities under the securities or
Blue Sky laws of such jurisdictions in the United States as the selling Holders
may reasonable request and use its reasonable best efforts to do any and all
other acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Transfer Restricted Securities covered by the Shelf
Registration Statement; provided, however, that the Company shall not be
required (A) to register or qualify as a foreign corporation or a dealer of
securities where it is not now so qualified or to take any action that would
subject it to the service of process in any jurisdiction where it is not now so
subject, other than service of process for suits arising out of any offering
pursuant to the Shelf Registration Statement, or (B) to subject itself to
general or unlimited service of process or to taxation in any such jurisdiction
if they are not now so subject;
 
(x) Unless any Transfer Restricted Securities shall be in book-entry form only,
cooperate with the selling Holders to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Securities to be sold
and not bearing any restrictive legends (unless required by applicable
securities laws); and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders may request at least
two Business Days before any sale of Transfer Restricted Securities;
 

--------------------------------------------------------------------------------


 
(xi) Use reasonable best efforts to cause the Transfer Restricted Securities
covered by the Shelf Registration Statement to be registered with or approved by
such other U.S. governmental agencies or authorities as may be necessary to
enable the seller or sellers thereof to consummate the disposition of such
Transfer Restricted Securities;
 
(xii) Subject to Section 4(b)(ii) hereof, if any fact or event contemplated by
Section 4(b)(iv)(B) through (D) hereof shall exist or have occurred, use
commercially reasonable best efforts to promptly prepare a supplement or
post-effective amendment to the Shelf Registration Statement, related Prospectus
(including by means of an Issuer Free Writing Prospectus), relevant Issuer Free
Writing Prospectus or any document incorporated therein by reference or to file
any other required document so that, as thereafter delivered to the purchasers
of Transfer Restricted Securities, none of the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus will contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus and any such Issuer Free Writing Prospectus, in the light of the
circumstances in which they are made) not misleading;
 
(xiii) Provide CUSIP numbers for all Transfer Restricted Securities not later
than the effective date of the Shelf Registration Statement;
 
(xiv) Cooperate and assist in any filings required to be made with the FINRA and
in the performance of any due diligence investigation by any underwriter that is
required to be undertaken in accordance with the rules and regulations of the
FINRA;
 
(xv) Otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the Commission and all reporting requirements under the rules
and regulations of the Exchange Act;
 
(xvi) Make generally available to its security holders an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act as soon as
practicable after the effective date of the Shelf Registration Statement and in
any event no later than 40 days after the end of the 12-month period (or 75
days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the Shelf
Registration Statement;
 

--------------------------------------------------------------------------------


 
(xvii) Cause all Common Stock covered by the Shelf Registration Statement to be
listed or quoted, as the case may be, on the primary securities exchange or
automated quotation system on which Common Stock is then listed or quoted;
 
(xviii) Provide to each Holder upon written request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act after the effective date of the Shelf Registration Statement,
unless such document is available through the Commission’s EDGAR system;
 
(xix) In connection with any underwritten offering conducted pursuant to Section
8 hereof, make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, in form, substance and scope as are
customarily made by issuers to underwriters in primary underwritten offerings
and covering matters including, but not limited to, those set forth in the
Purchase Agreement;
 
(xx) In connection with any underwritten offering conducted pursuant to Section
8 hereof, obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonable
satisfactory to the Managing Underwriters) addressed to each selling Holder and
the underwriters, if any, covering such matters as are customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonable requested by such Holders and underwriters (including, without
limitation, a customary “10b-5 statement”);
 
(xxi) In connection with any underwritten offering conducted pursuant to Section
8, hereof, obtain “comfort” letters and updates thereof from the independent
registered public accountants of the Company (and, if necessary, any other
independent registered public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to the underwriters, in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
primary underwritten offerings; and
 

--------------------------------------------------------------------------------


 
(xxii) In connection with any underwritten offering conducted pursuant to
Section 8 hereof, deliver such documents and certificates as may be reasonable
requested by the Majority Holders and the Managing Underwriters, including those
to evidence compliance with Section 4(b)(iii) hereof and with any customary
conditions contained in the Purchase Agreement or other agreement entered into
by the Company.
 
(xxiii) In connection with underwritten offering conducted pursuant to Section 8
hereof, the Company shall, if requested, promptly include or incorporate in a
Prospectus supplement or post-effective amendment to the Shelf Registration
Statement such information as the Managing Underwriters reasonable agree should
be included therein and to which the Company does not reasonable object and
shall make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after it is notified of the matters to be
included or incorporated in such Prospectus supplement or post-effective
amendment.
 
(xxiv) Use reasonable best efforts to take all other steps necessary to effect
the registration of the Transfer Restricted Securities covered by the Shelf
Registration Statement.
 
(xxv) Enter into customary agreements (including, if requested, an underwriting
agreement in customary form) and take all other appropriate actions in order to
expedite or facilitate the registration or the disposition of the Transfer
Restricted Securities, and in connection therewith, if an underwriting agreement
is entered into, cause the same to contain indemnification provisions and
procedures no less favorable than those set forth in Section 6 hereof.
 
The actions set forth in clauses (xx), (xxi), (xxii) and (xxiii) of this Section
4(b) shall be performed at (A) the effectiveness of the Shelf Registration
Statement and each post-effective amendment thereto; and (b) each closing under
any underwriting or similar agreement as and to the extent required thereunder.
 
(c) Each Holder agrees by acquisition of a Transfer Restricted Security that,
upon receipt of any notice (a “Suspension Notice”) from the Company of the
existence of any fact of the kind described in Section 4(b)(iv)(B) through (E)
hereof, such Holder will forthwith discontinue disposition of Transfer
Restricted Securities pursuant to the Shelf Registration Statement and use of
the Prospectus and any related Free Writing Prospectuses until:
 
(i) such Holder has received copies of the supplemented or amended Prospectus or
applicable Issuer Free Writing Prospectus contemplated by Section 4(b)(xi)
hereof; or
 

--------------------------------------------------------------------------------


 
(ii) such Holder is advised in writing by the Company that the use of the
Prospectus and any applicable Issuer Free Writing Prospectus may be resumed, and
has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus.
 
If so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities and any Issuer Free Writing Prospectus that was current at the time
of receipt of such Suspension Notice.
 
(d) Each Holder agrees by acquisition of a Transfer Restricted Security, that no
Holder shall be entitled to sell any of such Transfer Restricted Securities
pursuant to a Registration Statement, or to receive a Prospectus relating
thereto, unless such Holder has furnished the Company with a fully completed
Notice and Questionnaire as required pursuant to Section 2(b) or Section 2(f)
hereof (including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. The Company
may require each Notice Holder of Shares to be sold pursuant to the Shelf
Registration Statement to furnish to the Company such information regarding the
Holder and the distribution of such Shares as the Company may from time to time
reasonable require for inclusion in such Registration Statement in order to
comply with the Securities Act and the rules and regulations of the Commission
promulgated thereunder.. Each Notice Holder agrees promptly to furnish to the
Company all information required to be disclosed in order to make the
information previously furnished to the Company by such Notice Holder not
misleading and any other information regarding such Notice Holder and the
distribution of such Transfer Restricted Securities as the Company may from time
to time reasonable request in writing. Any sale of any Transfer Restricted
Securities by any Holder shall constitute a representation and warranty by such
Holder that the information relating to such Holder and its plan of distribution
is as set forth in the Prospectus delivered in writing by such Holder in
connection with such disposition, that such Prospectus does not as of the time
of such sale contain any untrue statement of a material fact relating to or
provided in writing by such Holder or its plan of distribution and that such
Prospectus does not as of the time of such sale omit to state any material fact
relating to or provided in writing by such Holder or its plan of distribution
necessary to make the statements in such Prospectus, in light of the
circumstances under which they were made not misleading. The Company may exclude
from such Shelf Registration Statement the Shares of any Holder that
unreasonable fails to furnish such information within a reasonable time after
receiving such request.
 

--------------------------------------------------------------------------------


 
(e) No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in the Shelf Registration Statement other than the
Transfer Restricted Securities.
 
(f) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Shelf Registration Statement covering all of the
Transfer Restricted Securities and the Company shall determine to prepare and
file with the SEC a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder not then eligible to
sell all of their Transfer Restricted Securities under Rule 144 in a three-month
period, written notice of such determination and if, within ten days after
receipt of such notice, any such Holder shall so request in writing, the Company
shall include in such registration statement all or any part of such Transfer
Restricted Securities such Holder requests to be registered. Notwithstanding the
foregoing, in the event that, in connection with any underwritten public
offering, the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Transfer Restricted Securities with respect to which such
Holder has requested inclusion hereunder as the underwriter shall permit;
provided, however, that (i) the Company shall not exclude any Transfer
Restricted Securities unless the Company has first excluded all outstanding
securities, the holders of which are not contractually entitled to inclusion of
such securities in such Registration Statement or are not contractually entitled
to pro rata inclusion with the Transfer Restricted Securities and (ii) after
giving effect to the immediately preceding proviso, any such exclusion of
Transfer Restricted Securities shall be made pro rata among the Holders seeking
to include Transfer Restricted Securities and the holders of other securities
having the contractual right to inclusion of their securities in such
Registration Statement by reason of demand registration rights, in proportion to
the number of Transfer Restricted Securities or other securities, as applicable,
sought to be included by each such Investor or other holder. If an offering in
connection with which an Investor is entitled to registration under this Section
4(e) is an underwritten offering, then each Holder whose Transfer Restricted
Securities are included in such Registration Statement shall, unless otherwise
agreed by the Company, offer and sell such Transfer Restricted Securities in an
underwritten offering using the same underwriter or underwriters and, subject to
the provisions of this Agreement, on the same terms and conditions as other
shares of Common Stock included in such underwritten offering and shall enter
into an underwriting agreement in a form and substance reasonable satisfactory
to the Company and the underwriter or underwriters. Upon the effectiveness the
registration statement for which piggy-back registration has been provided in
this Section 4(e), any Registration Penalties payable to a Holder whose Transfer
Restricted Securities are included in such registration statement shall
terminate and no longer be payable.
 

--------------------------------------------------------------------------------


 
5. Registration Expenses.
 
All expenses incident to the Company’s performance of or compliance with this
Agreement shall be borne by the Company regardless of whether a Shelf
Registration Statement becomes effective, including, without limitation:
 
(a) all registration and filing fees and expenses (including filings made with
the FINRA);
 
(b) all fees and expenses of compliance with federal securities and state Blue
Sky or securities laws, if required;
 
(c) all expenses of printing (including printing of Prospectuses, Issuer Free
Writing Prospectuses and certificates for the Common Stock to be issued upon
conversion of or in connection with the Shares) and the Company’s expenses for
messenger and delivery services and telephone;
 
(d) all reasonable and documented fees and disbursements of counsel to the
Company;
 
(e) all application and filing fees in connection with listing (or authorizing
for quotation) the Common Stock on a national securities exchange or automated
quotation system pursuant to the requirements hereof; and
 
(f) all fees and disbursements of independent registered public accountants of
the Company (including, without limitation, expenses relating to any comfort
letter required to be delivered).
 
The Company shall bear its internal expenses (including, without limitation, all
salaries and expenses of their officers and employees performing legal,
accounting or other duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company. The
Company shall pay all expenses customarily borne by issuers in an underwritten
offering as set forth in Section 8(c) hereof.
 

--------------------------------------------------------------------------------


 
6. Indemnification And Contribution.
 
(a) The Company agrees to indemnify and hold harmless each Holder of Transfer
Restricted Securities, its directors, officers, employees and agents, and each
person, if any, who controls any Holder within the meaning of the Securities Act
or the Exchange Act (each, an “Indemnified Holder”), against any loss, claim,
damage, liability or expense, as incurred, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or expense
relating to resales of the Transfer Restricted Securities) (collectively,
“Losses”), to which such Indemnified Holder may become subject, insofar as any
such Loss arises out of or is based upon:
 
(i) any untrue statement or alleged untrue statement of a material fact
contained in (A) the Shelf Registration Statement as originally filed or in any
amendment thereof or supplement thereto, or (B) any blue sky application or
other document or any amendment or supplement thereto prepared or executed by
the Company (or based upon written information furnished by or on behalf of the
Company expressly for use in such blue sky application or other document or
amendment or supplement) filed in any jurisdiction specifically for the purpose
of qualifying any or all of the Transfer Restricted Securities under the
securities law of any state or other jurisdiction (such application or document
being hereinafter called a “Blue Sky Application”), or, in each case, the
omission or alleged omission to state therein any material fact required to be
stated therein or necessary to make the statements therein not misleading; or
 
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any Issuer Free Writing Prospectus, any preliminary prospectus or
the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact, in each case, necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or
 
(iii) any breach of any representation, warranty, covenant, agreement or
obligation of the Company contained in this Agreement,
 
and to reimburse each Indemnified Holder for any and all reasonable expenses
(including the fees and disbursements of counsel) as they are incurred by such
Indemnified Holder in connection with investigating, defending, settling,
compromising or paying any such Loss; provided, however, that the foregoing
indemnity agreement shall not apply to any Loss to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder (or its related Indemnified Holder) expressly for use therein
(including, without limitation, information within such Holder’s Notice and
Questionnaire). The indemnity agreement set forth in this Section 6(a) shall be
in addition to any liabilities that the Company may otherwise have.
 

--------------------------------------------------------------------------------


 
The Company also agrees to indemnify as provided in this Section 6(a) or
contribute as provided in Section 6(e) hereof to Losses of each underwriter, if
any, of Transfer Restricted Securities registered under a Shelf Registration
Statement, their directors, officers, employees or agents and each person who
controls such underwriter on substantially the same basis as that of the
indemnification of the selling Holders provided in this Section 6(a) and shall,
if requested by any Holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 4(b)(xxvi) hereof.
 
(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, each of its directors, each of its officers who sign the
Shelf Registration Statement and each person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act (i) to the same
extent as the foregoing indemnity from the Company to each such Holder, but only
with reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity and (ii) against any Loss,
joint or several, including, but not limited to, any Loss relating to resales of
the Transfer Restricted Securities, to which such person may become subject,
insofar as any such Loss arises out of, or is based upon any Free Writing
Prospectus used by such Holder without the prior consent of the Issuer, and in
connection with any underwritten offering, the underwriters, provided that the
indemnification obligation in this clause (ii) shall be several, not joint and
several, among the Holders who used such Free Writing Prospectus. This indemnity
agreement set forth in this Section shall be in addition to any liabilities
which any such Holder may otherwise have.
 

--------------------------------------------------------------------------------


 
(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof,
but the failure to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it shall elect, jointly with all other indemnifying parties similarly
notified, by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonable
concluded that a conflict may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 6 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the expenses of more than one separate counsel (other than local counsel),
reasonable approved by the indemnifying party, representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.
 

--------------------------------------------------------------------------------


 
(d) The indemnifying party under this Section 6 shall not be liable for any
settlement of any proceeding effected without its written consent, which shall
not be withheld unreasonable, but if settled with such consent or if there is a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any Loss by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by Section 6(c) hereof, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (x) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (y) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
indemnified party.
 
(e) If the indemnification provided for in this Section 6 is for any reason
unavailable to or otherwise insufficient to hold harmless an indemnified party
in respect of any Loss referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any Loss referred to therein:
 
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company, on the one hand, and the Holders, on the other hand,
from the offering and sale of the Transfer Restricted Securities, on the one
hand, and a Holder with respect to the sale by such Holder of the Transfer
Restricted Securities, on the other hand, or
 
(ii) if the allocation provided by Section (6)(e)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in Section 6(e)(i) above but also the relative
fault of the Company, on the one hand, and the Holders, on the other hand, in
connection with the statements or omissions or alleged statements or omissions
that resulted in such Loss, as well as any other relevant equitable
considerations.
 
The relative benefits received by the Company, on the one hand, and the Holders,
on the other hand, in connection with such offering and such sale of the
Transfer Restricted Securities pursuant to this Agreement shall be deemed to be
in the same respective proportions as the total proceeds from the offering of
the Shares purchased under the Purchase Agreement (before deducting expenses)
received by the Company and the total proceeds received by the Holders with
respect to their sale of Transfer Restricted Securities. The relative fault of
the Company, on the one hand, and the Holders, on the other hand, shall be
determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company, on the one
hand, or the Holders, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to timely correct or prevent
such statement or omission. The Company and the Holders agree that it would not
be just and equitable if contribution pursuant to this Section 6(e) were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 6(e).
 

--------------------------------------------------------------------------------


 
The amount paid or payable by a party as a result of the Loss referred to above
shall be deemed to include, subject to the limitations set forth in Section
6(c), any legal or other fees or expenses reasonable incurred by such party in
connection with investigating or defending any action or claim.
 
Notwithstanding the provisions of this Section 6, in no event will (i) any
Holder be required to undertake liability to any person under this Section 6 for
any amounts in excess of the dollar amount of the net proceeds received by such
Holder from the sale of such Holder’s Transfer Restricted Securities (after
deducting any fees, discounts and commissions applicable thereto) pursuant to
any Shelf Registration Statement under which such Transfer Restricted Securities
are to be registered under the Securities Act and (ii) any underwriter be
required to undertake liability to any person hereunder for any amounts in
excess of the discount or commission payable to such underwriter with respect to
the Transfer Restricted Securities underwritten by it and distributed to the
public. No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute as provided in this Section 6(e) are several and not
joint.
 
(f) The provisions of this Section 6 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the officers, directors, employees, agents or controlling
persons referred to in Section 6 hereof, and will survive the sale by a Holder
of Transfer Restricted Securities.
 
7. Rule 144A and Rule 144. The Company agrees with each Holder, for so long as
any Transfer Restricted Securities remain outstanding and during any period in
which the Company (i) is not subject to Section 13 or 15(d) of the Exchange Act,
to make available, upon request of any Holder, to such Holder of Transfer
Restricted Securities in connection with any sale thereof and any prospective
purchaser of such Transfer Restricted Securities designated by such Holder, the
information required by Rule 144A(d)(4) under the Securities Act in order to
permit resales of such Transfer Restricted Securities pursuant to Rule 144A, and
(ii) is subject to Section 13 or 15(d) of the Exchange Act, to make all filings
required thereby in a timely manner in order to permit resales of such Transfer
Restricted Securities pursuant to Rule 144.
 

--------------------------------------------------------------------------------


 
8. Underwritten Registrations.
 
(a) Any Holder of Transfer Restricted Securities may sell Transfer Restricted
Securities (in whole or in part) in an underwritten offering; provided that at
least $15 million of such Transfer Restricted Securities shall be included in
such offering; and provided further that the Company shall not be obligated to
participate in more than one underwritten offering during any twelve-month
period. If any of the Transfer Restricted Securities covered by the Shelf
Registration Statement are to be sold in an underwritten offering, the Managing
Underwriters shall be selected by the Purchaser.
 
(b) No person may participate in any underwritten offering pursuant to the Shelf
Registration Statement unless such person (i) agrees to sell such person’s
Transfer Restricted Securities on the basis reasonable provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements; (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonable
required under the terms of such underwriting arrangements; and (iii) if such
Holder is not then a Notice Holder, such Holder returns a completed and signed
Notice and Questionnaire to the Company in accordance with Section 2(b) or
Section 2(f) hereof within a reasonable amount of time before such underwritten
offering.
 
(c) The Holders participating in any underwritten offering shall be responsible
for any underwriting discounts and commissions and fees and, subject to Section
5 hereof, expenses of their own counsel. The Company shall pay all expenses
customarily borne by issuers in an underwritten offering, including but not
limited to filing fees, the fees and disbursements of its counsel and
independent public accountants and any printing expenses incurred in connection
with such underwritten offering. Notwithstanding the foregoing or the provisions
of Section 4(b)(xxiv) hereof, upon receipt of a request from the Managing
Underwriter or a representative of holders of a majority of the Transfer
Restricted Securities to be included in an underwritten offering to prepare and
file an amendment or supplement to the Shelf Registration Statement and
Prospectus in connection with an underwritten offering, the Company may delay
the filing of any such amendment or supplement for up to 30 days if the Board of
Directors of the Company shall have determined in good faith that an Excluded
Event has occurred and is continuing.
 

--------------------------------------------------------------------------------


 
(d) In the event of a firm commitment underwriting of the Purchaser’s shares
conducted pursuant to Section 8 hereof, the Company will deliver an undertaking
to the Managing Underwriter (if requested) to evidence that it will not effect
any public sale or distribution (including any sales pursuant to Rule 144) of
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven (7) days prior
to and the 90-day period beginning on the effective date of any underwritten
registered public offering; provided, that the restrictions in this Section 8(d)
shall not prevent the Company from issuing securities pursuant to the Company
Stock Plans (as defined in the Purchase Agreement).
 
9. Miscellaneous.
 
(a) Free Writing Prospectuses. Each Holder represents that it has not prepared
or had prepared on its behalf or used or referred to, and agrees that it will
not prepare or have prepared on its behalf or use or refer to, any Free Writing
Prospectus, and has not distributed and will not distribute any written
materials in connection with the offer or sale of the Transfer Restricted
Securities without the prior express written consent of the Company and, in
connection with any underwritten offering, the underwriters. Any such Free
Writing Prospectus consented to by the Company and, if applicable, the
underwriters, as the case may be, is hereinafter referred to as a “Permitted
Free Writing Prospectus.” The Company represents and agrees that it has treated
and will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus, including in respect of timely filing with the
Commission, legending and recordkeeping.
 
(b) Actions Affecting Transfer Restricted Securities. The Company shall not,
directly or indirectly, take any action with respect to the Transfer Restricted
Securities as a class that would adversely affect the ability of the Holders of
Transfer Restricted Securities to include such Transfer Restricted Securities in
a registration undertaken pursuant to this Agreement.
 
(c) No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. In addition, the Company shall not grant to any of its
securityholders (other than the Holders of Transfer Restricted Securities in
such capacity) the right to include any of its securities in the Shelf
Registration Statement provided for in this Agreement other than the Transfer
Restricted Securities.
 

--------------------------------------------------------------------------------


 
(d) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, unless the Company has obtained the written consent of
a Majority of Holders. Notwithstanding the foregoing (except the foregoing
proviso), a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders whose securities
are being sold pursuant to a Shelf Registration Statement and does not directly
or indirectly adversely affect the rights of other Holders, may be given by the
Majority Holders, determined on the basis of Transfer Restricted Securities
being sold rather than registered under such Shelf Registration Statement.
 
(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first class mail
(registered or certified, return receipt requested), facsimile transmission, or
air courier guaranteeing overnight delivery:
 
(i) if to a Holder, at the address set forth on the records of the transfer
agent of the Preferred Shares and the Common Stock, as the case may be; and
 
(ii) if to the Company, initially at its address set forth in the Purchase
Agreement,
 
With a copy to:
 
Matthew J. Mallow, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036


All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; four Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if transmitted by facsimile; and on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.
 
Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities. The Company hereby agrees to extend
the benefit of this Agreement to any Holder and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.
 

--------------------------------------------------------------------------------


 
(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts (including by facsimile),
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
 
(h) Shares Held by the Company or Their Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Transfer Restricted Securities
is required hereunder, Transfer Restricted Securities held by the Company or its
Affiliates (other than subsequent Holders if such subsequent Holders are deemed
to be Affiliates solely by reason of their holding of such Transfer Restricted
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.
 
(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(j) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
 
(k) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby, it being intended that all of the rights
and privileges of the parties shall be enforceable to the fullest extent
permitted by law.
 
(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
ANTHRACITE CAPITAL, INC.
     
By
/s/ Christpher A. Milner
   
Name:    Christopher A. Milner
 
Title:     Chief Executive Officer

 
[Signature Page to Registration Rights Agreement]
 

--------------------------------------------------------------------------------




RECP IV CITE CMBS EQUITY, L.P.
     
By
/s/ James D. Allen
   
Name:    James D. Allen    
 
Title:      Vice President



[Signature Page to Registration Rights Agreement]
 

--------------------------------------------------------------------------------

